Citation Nr: 1024500	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  05-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1950 to July 
1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2003 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Pittsburgh, Pennsylvania.

The Veteran appeared at a Travel Board hearing in March 2009 
before the undersigned.   A transcript of the hearing 
testimony is associated with the claims file.  At that 
hearing he submitted additional evidence with a waiver of 
initial RO review and consideration.  As a result, the Board 
may consider the evidence without the necessity for a remand.  
See 38 C.F.R. § 20.1304 (2008).

The Board remanded the case in April 2008 to the RO via the 
Appeals Management Center in Washington, DC, (AMC) so the 
above mentioned hearing could be scheduled.  It was remanded 
again in July 2009 to the RO, via the AMC for additional 
development.  The AMC/RO completed the additional development 
as directed, continued to deny the claim, and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1. The Board finds the AMC/RO substantially complied with the 
development directed in the July 2009 remand.

2. The preponderance of the medical evidence shows the 
Veteran to have hepatitis C.

3. The preponderance of the probative evidence indicates that 
hepatitis C is not related to an in-service disease or 
injury.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
September 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  The letter included a 
questionnaire specifically tailored to hepatitis claims to 
assist the Veteran with providing all relevant information.  
The Veteran was provided notice how disability ratings and 
effective dates are assigned in an August 2009 letter.  
Thereafter, the claim was reviewed on a de novo basis in the 
March 2010 supplemental statement of the case.  Thus, any 
timing-of-notice error was cured and rendered harmless.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

Based on the above, the Board finds the purposes of 
statutorily compliant notice were not frustrated, as the 
Veteran had a meaningful opportunity to participate in the 
adjudication of his claim at all stages of the claims 
process.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Thus, the Board finds substantial compliance with 
the VCAA notice requirements.  See 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The National Personnel Records Center advised the RO the 
Veteran's service treatment records are fire related.  This 
means that, if any records associated with the Veteran were 
on file with the Center, there is a high probability they 
were destroyed in the 1973 fire at that facility.  The Board 
finds the RO and the AMC/RO expended all reasonable efforts 
to obtain alternative records.  The RO informed the Veteran 
in a November 2009 letter of its unsuccessful efforts.  See 
38 C.F.R. § 3.159(e).  All reasonable efforts were expended 
to obtain requested records.  Thus, the Board finds an 
adequate factual basis for the AMC/RO's November 2009 
Administrative Determination that the Veteran's service 
treatment records are unavailable, and further efforts would 
be futile. 

The Board notes the Veteran's representative's assertion that 
the January 2010 medical nexus review and opinion are 
inadequate, and that another remand is in order.  Given the 
preponderance of the evidence in the Veteran's case, and the 
findings set forth below, the Board finds another remand is 
not indicated.

The Veteran meaningfully participated in the adjudication of 
his claim via presentation of pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the 
fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  
Thus, the Board may address the merits of the appeal

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
not constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
The Board also notes that special care must be exercised 
when deciding fire-related claims, to include affording the 
benefit of the doubt where suggested by the evidence, and 
cautiously testing the credibility of lay history.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179  (2005).
 
Analysis

The AMC/RO referred the claims file to a VA medical examiner 
for a review and issuance of an opinion in the Veteran's 
case.  In a January 2010 report a VA board certified 
gastroenterologist opined that, after review of the claims 
file and his interview of the Veteran, he could not state on 
the basis of the available information that the Veteran in 
fact has hepatitis, as he found no evidence of the Veteran 
having undergone a hepatitis viral ribonucleic acid test.  
The examiner noted the evidence of the Veteran's positive 
test for the hepatitis antibody in 1996, but he also noted 
that the antibody test is not diagnostic for hepatitis C.

The VA examiner's notation concerning the nature of the 
appellant's viral load due to hepatitis C notwithstanding, 
the Board notes private treatment records which note 
diagnoses of hepatitis C, as well as the Veteran's treatment 
with Interferon.  Thus, the Board finds the evidence 
sufficient to conclude that the Veteran has a currently 
diagnosed medical disorder, even if the appellant's viral 
load is zero for hepatitis C.  The Board infers that 
physicians would not have subjected the Veteran to the rigors 
of Interferon treatment without medical evidence that he has 
hepatitis C.  Thus, the first requirement for service 
connection, i.e., a current disability, is met.

In the completed September 2003 Hepatitis Risk Factors 
Questionnaire, the Veteran denied any prior risks for 
hepatitis, except for a blood transfusion.  He asserted, and 
continues to assert, that he contracted dysentery while 
serving on the front lines in Korea, and his illness was of 
such severity that he was hospitalized, where his treatment 
included a blood transfusion because he lost a lot of blood.

As noted above neither the Veteran's service treatment nor 
personnel records are available.  The National Personnel 
Records Center advised that there were no clinical or 
inpatient records-which frequently are filed separate from 
the service treatment records, or Morning Reports, related to 
the Veteran.

The VA examiner noted the Veteran reported a negative family 
history for hepatitis, and no prior medical records of the 
reported time frame of contraction were available.  In light 
of the paucity of documentary evidence, the VA examiner noted 
he could not offer an opinion on the probable cause or 
etiology of the Veteran's hepatitis C.

The Veteran's private treatment records note the appellant 
has undergone an appendectomy, bilateral knee replacements, a 
laminectomy, inguinal hernia surgery, a splenectomy secondary 
to a serious motor vehicle accident, and implantation of a 
heart pacemaker.  No records of these past surgeries are 
available.  The Veteran reported he was told some were 
destroyed, and another medical entity informed the RO that no 
records related to the Veteran were available-inferentially, 
due to the passage of time.  Thus, the Board must resolve 
this claim on the basis of the credibility of the evidence of 
record.

After consideration of all of the available evidence, the 
Board is constrained to find the Veteran's assertions are 
incredible.  The Board acknowledges the statutory requirement 
that lay accounts of in-service injury or disease may be 
sufficient if consistent with the circumstances of one's 
active service-if deemed credible.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  Consequently, the Board is 
aware that the Veteran's lay accounts or assertions may not 
be summarily rejected solely because there is no 
contemporaneous corroborative medical evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The absence of 
corroborative medical evidence remains, however, is a valid 
factor which the Board may consider when making its 
determination of credibility.  Id., at 1337.

As concerns the circumstance and events of the Veteran's 
service, he asserts serving on the front lines during the 
Korean War.  The Board acknowledges the fact that the Veteran 
was awarded the Combat Infantryman's Badge.  Significantly, 
the Veteran has not asserted that he has hepatitis due to 
combat or circumstances consistent with combat service.  He 
further does not argue that he was treated by a front-line 
medic, or even by a battalion aid station near the front.  
Rather, he asserts that he had dysentery on the front line, 
and was evacuated to a field hospital where he was treated 
with a transfusion.  In the absence of any service treatment 
or clinical records concerning care after being removed from 
the theater of operations, the Board is left solely with the 
Veteran's report.  The Board rejects it.

First, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
are not applicable because the Veteran is not arguing that he 
received a transfusion as a result of combat, or that he 
received a transfusion in a combat zone.  Second, at the 
hearing, even after his representative was careful to make 
the distinction, the Veteran did not restrict his answer to 
he did not remember whether he received an exit physical 
examination upon his separation from active service.  He 
affirmatively asserted he did not receive one.  See 
Transcript, p. 8.  Significantly, while most service 
treatment records are not available, the report of his exit 
examination is.  On his July 1952 Report of Medical History, 
the Veteran only indicated a prior history of hay fever and 
wearing glasses.  The examiner noted the Veteran's apparent 
report that he had experienced seasonal hay fever symptoms 
since childhood.  The report notes that the Veteran 
specifically denied any prior history of intestinal trouble 
or jaundice, and the appellant signed the report.  The Report 
of Medical History specifically asked if one had been treated 
by a physician within the last five years, and the appellant 
denied same.  When one considers the Veteran's current 
account of the severity of his bout with dysentery, it is not 
credible that at separation he would fail to report or recall 
both the bout of dysentery and the inpatient care during 
which he allegedly received a blood transfusion.  The July 
1952 Report Of Medical Examination For Release From Active 
Duty notes the only abnormality was a right knee scar.  All 
other areas were assessed as normal.  At separation the 
Veteran was deemed physically fit for release from active 
duty.  

This brings the Board to the September 2009 lay statement of 
the Veteran's sister, DC.  Her statement notes not only what 
presumably the Veteran purportedly told her about contracting 
dysentery during his active service, but she also asserts she 
in fact personally observed the Veteran's symptoms as she and 
her mother cared for and nursed him after his return home 
from service.  She alleges that she personally observed the 
Veteran to have yellowish skin which later darkened further.  
She maintains that she was present when a family doctor told 
the Veteran he had jaundice.  She and her mother purportedly 
asked if they could catch it-to which the doctor replied, 
"no."  She also notes the Veteran was too ill and weak to 
go upstairs to his bed, so she and her mother cared for the 
appellant on a living room sofa.  The Board cannot, and does 
not, accept this evidence as credible.  Simply put in light 
of the severity of the symptoms she reports it is extremely 
improbable that the Veteran would have been deemed physically 
fit for release from active duty-even by an "incompetent" 
military physician as she alleges.  (The Board notes in 
passing that D.C. is not shown to have any medical training, 
or specialized knowledge pertaining to the standard of 
medical care required to treat jaundice.  As such her 
comments concerning the competence or lack of competence of 
any military physician are themselves not competent.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).)

The Veteran asserts that one of his private physicians 
verifies the fact that he likely contracted hepatitis C from 
the claimed in-service transfusion.  This is incorrect.  Dr. 
M only noted the Veteran's reported history that he had 
chronic hepatitis C since the "war."  (Quotes in original).  
Indeed, it is noteworthy that Dr. M did not note a report any 
history of an in-service transfusion.  The Board further 
notes that November 2001 records of Dr. S note the Veteran's 
history of inguinal hernia repair surgery, a splenectomy 
secondary to a motor vehicle accident, and the implantation 
of a heart pacemaker.  Remarkably, this particular record, 
and others from this provider, note zero prior transfusions.  
In other words, in 2001 the Veteran is noted as having denied 
a prior history of having received any blood transfusions.  
Yet now, when pursuing a claim for monetary benefits, the 
appellant presents a different medical history.  This damages 
the appellant's credibility.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (a pecuniary interest may affect the 
credibility of a claimant's testimony).

These factors denote more than the mere absence of 
contemporaneous corroborative medical evidence.  They 
demonstrate evidence of prior inconsistent reports by the 
Veteran of his medical history.  Thus, the Veteran's 
assertions are incredible.  In light of this finding, the 
Board finds that the preponderance of the evidence is against 
the claim.  38 C.F.R. § 3.303.  

The appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


